DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-5, 9-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailly (FR 2476970).
Regarding claim 1, Bailly discloses (Fig. 1-4) a seed planting unit comprising: a seed meter (distribution device) for singulating seeds (implicit; the dibble plants individual seeds, see Abstract); a shaft (tubular element 42 and/or tubular element 39) configured to deliver the seeds to soil without a continuous seed trench; and an actuator comprising a first wheel and a second wheel (hubs 22, 32 having radial arms 25, 33 and yokes 26, 34), wherein the shaft is connected to the first wheel via a first pivot (27) and to the second wheel via a second pivot (35) so that, as the first and second wheels rotate, the shaft moves vertically with respect to the soil.
Regarding claim 2, Bailly further discloses (Fig. 3) a holder (conical tip 40 and/or 43) to receive seeds from the seed meter and to hold seeds before delivery to the soil.
Regarding claim 3, Bailly further discloses (Fig. 1-4) that the shaft is configured to control a depth of seeds being delivered into the soil and to control seed-to-seed spacing (the reciprocating nature of the apparatus provides that seeds would be planted at a substantially regular depth and spacing).
Regarding claim 4, Bailly further discloses (Fig. 3) a seed tube (interior cannula defined by tubular element 42) to transfer seeds from the seed meter to the holder.
Regarding claim 5, Bailly further discloses (Fig. 3) that the holder (conical tip 40 and/or 43) has a wider section for seed entry and a narrower section for seed exit to prevent the seed from falling to the soil until delivered by the shaft.
Regarding claim 9, Bailly further discloses (Fig. 3) that the shaft defines a space or recess (within hollow conical foot 40, 43) for receiving a seed at a distal end (the lower end) of the shaft.
Regarding claim 10, Bailly further discloses (Fig. 3) a second shaft (tubular element 42, wherein the first shaft is tubular section 39) to eject the seed from the space or recess into the soil (bearing 49 and spring 48 operating to lift tubular section 39 to open the conical tips 40, 43 and release a seed).
Regarding claim 14, Bailly further discloses (Fig. 2-3) that the shaft (tubular sections 39, 42) comprises a telescoping shaft coupled to a biasing member (spring 48).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bailly as applied to claim 1 above, and further in view of Topham (U.S. 4,637,328).
Regarding claim 12, Bailly discloses the elements of claim 1 as described above, but does not disclose that the seed planting unit comprises a plate positioned near a ground surface.
However, Topham discloses (Fig. 1-5) a similar no-till planting unit having reciprocating planting heads, wherein the seed planting unit comprises a plate (sled 63) positioned near a ground surface.  Topham teaches that the plate permits smooth travel over clods of soil and uneven turf, and is adjustable to permit adjustment of the piercing depth of the planting heads (Col. 2, lines 43-57).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a plate as disclosed by Topham in the planting unit of Bailly in order to permit smooth travel and adjustment of the planting depth.
Regarding claim 13, Bailly further discloses (Fig. 1-5) in the combination above that the plate is laterally fixed to a frame (support members 61, 62).

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cary (U.S. 4,061,194) a singulating meter (the wheel 1 at seed box 12, brush 14), a shaft (punch 8) connected to a first wheel (drive gear 6) via a first pivot (a pin at the upper end of the punch 8 about which the punch pivots relative to the drive gear 6) and to a second wheel (wheel 1) via a second pivot (a pin connecting drive gear 6 to the wheel 1 about which the drive gear, and the punch by extension, pivot) so that, as the first and second wheels rotate, the shaft moves vertically (moving vertically, but not maintaining a vertical orientation) with respect to the soil.
Kolk (U.S. 3,872,805) hollow planting shafts connected to two wheels and remaining vertical.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        



/I.A.N./Examiner, Art Unit 3671